 
 
IV 
111th CONGRESS
2d Session
H. RES. 1214 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2010 
Mr. Carson of Indiana (for himself and Mr. Conyers) submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Recognizing and commending Viola Liuzzo for her extraordinary courage and for her contribution to the United States. 


Whereas Viola Liuzzo, a White woman from desegregated Michigan, courageously volunteered to assist the ongoing civil rights movement in Alabama in 1965;
Whereas Viola Liuzzo knowingly risked her life in an effort to ensure that every United States citizen be given the right to vote;
Whereas Viola Liuzzo participated in the March 12, 1965, civil rights protest at Wayne State University;
Whereas Viola Liuzzo traveled to Selma, Alabama, in March of 1965 to take part in the upcoming march to the State capital in Montgomery;
Whereas, shortly after the civil rights march from Selma to Montgomery, Alabama, on March 25, 1965, Viola Liuzzo was murdered by members of the Klu Klux Klan because of her efforts to ensure that every United States citizen be given the right to vote;
Whereas the Voting Rights Act of 1965 finally ensured that all people in the United States can exercise their constitutionally guaranteed right to vote; and
Whereas Viola Liuzzo's civil rights work and her martyrdom hastened the passage of the Voting Rights Act of 1965: Now, therefore, be it 
 
That the House of Representatives recognizes and commends Viola Liuzzo for her extraordinary courage and for her contribution to ensuring that the United States is a Nation with liberty and justice for all. 
 
